Citation Nr: 1014794	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-39 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
to include depression and anxiety disorders (claimed as a 
mental condition).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1978.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which held that new and material 
evidence had not been received to reopen a claim for service 
connection for depression and anxiety disorders (claimed as a 
mental condition).  

In an October 2008 statement of the case, the RO reopened the 
Veteran's claim, and confirmed and continued the denial on 
the merits.  The Board notes that irrespective of the RO's 
October 2008 determination, it must adjudicate the new and 
material issue to determine the Board's jurisdiction to reach 
the underlying claim and to adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for a 
psychiatric disability, to include depression and anxiety 
disorders (claimed as mental condition), is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 2007 rating decision denied service connection 
for depression and anxiety disorders (claimed as a mental 
condition).  

2.  Evidence added to the record since the January 2007 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for depression and anxiety disorders (claimed as a 
mental condition), and does raise a reasonable possibility of 
substantiating that claim.




CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service 
connection for depression and anxiety disorders (claimed as a 
mental condition) is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 2007 rating decision 
that denied service connection for depression and anxiety 
disorders (claimed as a mental condition) is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is reopening and remanding the Veteran's 
claim for service connection for a psychiatric disability, to 
include depression and anxiety disorders (claimed as a mental 
condition).  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The January 2007 rating decision noted that service 
connection for depression had been denied in a final May 2004 
rating decision.  The January 2007 rating decision reopened 
the Veteran's claim for service connection for depression and 
anxiety disorders (claimed as a mental condition), and denied 
it on the merits.  The January 2007 rating decision noted 
that while the Veteran had been treated during service for 
anxiety reaction, and 2006 VA treatment records included 
diagnoses of anxiety disorders, there was no evidence that 
the Veteran's anxiety disorder was incurred in or aggravated 
by military service.  No appeal was taken from that 
determination, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  In this regard, the Board notes that a 
statement from the Veteran, received in December 2007, did 
not express disagreement with the January 2007 RO denial, 
but, rather, referenced future, upcoming inpatient treatment, 
and a desire to be scheduled for examination.  As such, the 
statement may be reasonably construed as a claim to reopen.

The evidence of record at the time of the January 2007 RO 
denial included the Veteran's service treatment records, 
which show that he was hospitalized for three days in 
February 1978 after two suicide attempts in 11/2 weeks.  
Discharge diagnoses included anxiety reaction, severe 
occupational maladjustment, and severe passive aggressive 
personality disorder.  VA outpatient treatment reports dated 
in 2006 showed psychiatric treatment for depression and 
anxiety, and diagnoses of anxiety disorder.  

In February 2008, the Veteran underwent a VA psychiatric 
examination.  The report of the VA examination provided a 
pertinent Axis I diagnosis of rule out depressive disorder, 
NOS (not otherwise specified), vs. substance-induced mood 
disorder.  The examiner stated that the Veteran presented 
with symptoms of depression and anxiety related to a history 
of child physical, verbal and emotional abuse, and alcohol 
dependence.  It appeared that the onset of his symptoms 
predated his entry into the military although the stress of 
the military environment conceivably exacerbated his symptoms 
of depression leading to his suicide attempt in 1978.  

The Board finds that this medical opinion is relevant 
evidence because it shows that the Veteran's current 
depression may be linked to his active duty via aggravation.  

In addition, a January 2009 VA outpatient treatment report 
provided a pertinent Axis I diagnosis of depressed, NOS.  The 
Board finds that this medical report is relevant evidence 
because it shows that the Veteran currently has depression, 
that is not related to substance abuse.

The foregoing medical evidence raises a reasonable 
possibility of substantiating the claim and is material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the Veteran's claim for service connection for a 
psychiatric disability, to include depression and anxiety 
disorders (claimed as a mental condition).  To this extent 
only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
psychiatric disability, to include depression and anxiety 
disorders (claimed as a mental condition) is granted; to this 
extent only, the appeal is granted.


REMAND

In light of the Board's reopening, the Veteran must be 
afforded a VA examination to determine the likelihood that he 
has a psychiatric disability, to include depression and 
anxiety, that is etiologically related to active duty.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted in the decision above, the Veteran's service 
treatment records show that he was hospitalized for three 
days in February 1978 after two suicide attempts in 11/2 weeks.  
The report of the February 2008 VA psychiatric examination 
provides a pertinent Axis I diagnosis of rule out depressive 
disorder, NOS, vs. substance-induced mood disorder.  It 
relates that the onset of the Veteran's symptoms predated his 
entry into the military, although the stress of the military 
environment conceivably exacerbated his symptoms of 
depression leading to his suicide attempt in 1978.  The 
January 2009 VA outpatient treatment report provides a 
pertinent Axis I diagnosis of depressed, NOS.  The Board 
points out that the January 2009 VA treatment report does not 
link the depression to substance abuse.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
psychiatric disability, to include 
depression and anxiety disorders.  The 
claims file must be made available to 
the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), and 
the results of clinical evaluation and 
any tests that are deemed necessary, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current 
psychiatric disability, to include 
depression and anxiety, is 
etiologically related to active 
service.  In this regard, the examiner 
is requested to opine whether clear and 
unmistakable evidence establishes that 
a psychiatric disability existed prior 
to service, and, if so, whether it is 
at least as likely as not that it was 
aggravated during service (i.e., there 
was an increase of the disability 
during service that was not due to the 
natural progress of the disease).  The 
examiner is requested to provide a 
rationale for all opinions expressed.  

2.  Then, readjudicate the appeal.  If 
any part of this decision is adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


